DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a lighter button” in claims 2 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 objected to because of the following informalities: “knobwherein” in line 4 should be written as -- knob wherein -- (There is a missing space between the two words).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the refillable fuel source tank" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, “the refillable fuel source tank” will be read and examined as -- the fuel source tank --.
Claims 7-12 depend on claim 6 and is therefore rejected in the same manner as claim 6. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Youtube screen images of the “Red Dragon Torch Kit”.
Regarding claim 1, the Red Dragon Torch Kit, hereinafter “Red Dragon”, discloses a propane torch system used to melt snow, the system comprising:
a snow melting assembly (as shown on page 4 of the screen captures of Red Dragon) having: 
a wand including a handle (see page 1) having a trigger (“squeeze valve” on pages 5-6 of the screen captures of Red Dragon), and a tip (see pages 1 and 3), 
a hose (see pages 1 and 4), 
a fuel source tank (pages 2 and 4) with a fuel (“propane” on pages 2-3), and 
a holder (backpack strap shown on the 4th page of the screen captures), 
wherein the snow melting assembly is configured to permit a user to melt snow and ice when the fuel is ignited at the tip of the wand and the wand is directed upon the snow and ice (as shown in page 4), and wherein the snow melting assembly is portable and user-worn (if using the backpack embodiment shown on page 7).

Regarding claims 2, 3, and 6-8, the Red Dragon discloses the snow melting system of claim 1, wherein the handle further comprises a lighter button (adjustable pilot with squeeze valve at the bottom of page 2 of the manual), per claim 2;
wherein the tip is wide-mouthed (see page 1 and 3), per claim 3;  
 wherein the refillable fuel source tank comprises a dispensing means and contains the fuel, per claim 6;
wherein the fuel comprises propane, per claim 7;
wherein the fuel source tank comprises a propane tank, per claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Red Dragon, as applied to claim 3 above, and further in view of Rudy (3,053,460).
Regarding claim 4, the Red Dragon discloses the snow melting system of claim 3, wherein the tip has a circular-shaped opening instead of an oval-shaped opening.  
Rudy teaches an alternate shape for a tip (nozzle 12) used in a snow melting system, the top having an oval-shaped opening (see FIG.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the oval-shaped tip opening of Rudy for the circular-shaped tip opening of the Red Dragon as an alternate tip shape and the predictable result is sufficient opening to allow discharge of heating agent to melt snow/ice.

Regarding claim 5, the combination of Red Dragon and Rudy further discloses the snow melting system of claim 4, wherein the holder comprises a belt (part of the backpack, as shown on pages 7-8).  

Regarding claim 9, the combination of Red Dragon and Rudy discloses the snow melting system of claim 4,  wherein the wand appears to be made of metal (it is also noted that one of ordinary skill in the art would have found it obvious to use metal for the wand as the wand is near a fire source and therefore needs to be made of fire-resistant material, and metal being a common material that is fire-resistant).

Regarding claim 10-12, the combination further discloses the snow melting system of claim 9, 
wherein the fuel source tank is removably attachable to the holder via a clip (bracket of the backpack on page 7 of Red Dragon; details of which is shown on page 3 of the manual of the Red Dragon), per claim 10;
wherein the hose is flexible (as suggested by its bendability on pages 4 and 7), per claim 11;
wherein the trigger has at least two positions (as shown in pages 5 and 6, one position is when the valve is squeezed together, the other when the valve is not triggered), per claim 12.


Regarding claims 13-14, and referring to the rejections of claims 1-12, the combination of the Red Dragon and Rudy discloses snow melting system, the system comprising:
a portable, user-worn snow melting assembly having a metal-containing wand including a handle having a trigger with an internal control knob wherein the trigger has two positions, and a tip with a wide-mouth, oval-shaped opening, a hose that remains flexible at freezing temperatures (as suggested on page 4 of the Red Dragon YouTube screenshot;  see rationale below), a refillable fuel source tank containing a fuel that comprises propane and wherein the tank comprises a dispensing means, and a holder comprising a belt with a fastener, per claim 13;
With regards to the limitation in claim 13 that the hose “remains flexible at freezing temperatures”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use hose materials that remains flexible at freezing temperatures since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPT 416.  See MPEP 2144.07.  Since the snow melting system is being used to melt snow which occurs during freezing temperatures, one of ordinary skill in the art would have found it obvious to use a hose that would remain flexible at freezing temperatures to ensure that the hose remain functional when in use;
a set of instructions (as shown on page 7 of the Youtube screenshots of the Red Dragon Torch kit, two of the listed models are “BP 2512 SVC and BP 2512 C”, both of which are listed as models shown in the “Red Dragon Propane Torch Kits: Operating Instructions and Parts Manual”); and wherein the snow melting system is arranged as a kit (as disclosed in the title of the Youtube screen shot title and the operating manual), per claim 14.

Regarding claims 15-18, given the system of the combination of Red Dragon and Rudy, the combination renders the following claimed method steps of use for the snow melting system obvious since such would be the logical manner of using the combination (as further shown in Youtube):
mounting a snow melting assembly having a wand including a handle with a trigger, and a tip, a hose, a fuel source tank with a fuel, and a holder (see pages 1-7 of the Youtube screenshot of the Red Dragon Torch Kit), 
pointing the wand at frozen water, igniting the fuel, and melting the snow (as shown on page 4 of the screenshot).  
wherein the fuel source tank comprises a dispensing means (shown on page 2 of the screenshot), per claim 16;
the igniting fuel step comprises operating the trigger, dispensing the fuel, and operating a lighter button (as shown on pages 5-6), per clam 17;  
wherein the hose remains flexible at freezing temperatures (as suggested on page 4 and discussed in the rejection of claim 13 above), per claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Youtube screenshots titled “500,000 BTU vs Icy Driveway” and “Propane Torch Snow Removal”, as well as the prior art listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/          Examiner, Art Unit 3671